Citation Nr: 1015896	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil (also claimed as throat cancer), claimed 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, inter alia, denied the Veteran's claim for service 
connection for squamous cell carcinoma of the right tonsil.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  The presumption which authorizes service connection when 
a former servicemember who was exposed to herbicides develops 
a carcinoma of the lungs, bronchus, larynx, or trachea is not 
applicable to carcinoma of the tonsils. 

3.  The Veteran has not presented medical evidence that the 
carcinoma of the tonsil diagnosed in his case is, in fact, 
related to his exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred 
in or aggravated by service, was not incurred as a result of 
exposure to herbicides in service, and may not be presumed to 
have been incurred due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the AOJ to the Veteran dated in 
February 2005.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence that the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the AOJ did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the May 2005 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and private 
medical evidence as identified by the Veteran.  The Veteran 
has submitted personal statements, service records, and 
private medical evidence.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim of service connection for squamous cell 
carcinoma of the right tonsil.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon 
are not met in this case.  Under McLendon v. Nicholson, 20 
Vet. App. 79, 82 (2006), in a disability compensation 
(service connection) claim, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

Diagnosis and treatment for squamous cell carcinoma of the 
right tonsil is shown in the substantial private treatment 
records obtained by the AOJ.  However, there is no evidence 
of any event, injury, or disease occurring in service which 
might be connected to the Veteran's currently diagnosed 
squamous cell carcinoma of the right tonsil, given that there 
is no presumption accorded to squamous cell carcinoma of the 
right tonsil as being due to exposure to an herbicide agent, 
as shown below.  Finally, even were there an incident in 
service which might be related to the Veteran's current 
squamous cell carcinoma of the right tonsil, there is no 
evidence of a connection between this disorder and the 
Veteran's service, nor has the Veteran himself provided any 
evidence that his current disorder may be related to his 
service, or to any conceded in-service herbicide exposure.  

In making this determination, the Board notes that the 
"favorable" medical evidence of record, a private April 
2006 opinion which states that the Veteran "should be 
considered for Agent Orange coverage" is too vague to 
provide an "indication" that the carcinoma at issue "may" 
be associated with the Veteran's military service or exposure 
to herbicides in service.  

As service and post-service medical records do not provide 
the fundamental evidence necessary to mandate a VA medical 
examination and opinion, the Board concludes that a remand 
for such an examination is not necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for Squamous Cell Carcinoma of 
the Right Tonsil

The Veteran contends that he has throat cancer as a result of 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed in Vietnam.  See the Veteran's December 2004 claim.  

Certain diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The Veteran's DD Form 214 indicates that the Veteran received 
the Vietnam campaign medal and the Vietnam service medal, 
that he had one year of foreign and/or sea service, and the 
Veteran has also submitted a copy of a telegram which 
indicates that he was wounded in action in May 1969 in 
Vietnam.  These records fully confirm that he served in 
combat in Vietnam during the Vietnam era.  On this basis, it 
is presumed he was exposed to a herbicide agent - such as 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

A review of the Veteran's substantial private treatment 
records reveals that the Veteran began treatment for a right 
neck mass in July 2003.  Later in July 2003 he was given a 
diagnosis of squamous cell carcinoma of the right neck.  In 
August 2003 the diagnosis was clarified as squamous carcinoma 
of the right tonsil.  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  See 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The 
Secretary of the VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 'Diseases Not Associated With Exposure to 
Certain Herbicide Agents,' 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The Secretary has determined that there is not an association 
between exposure to herbicide agents and cancers of the 
nasopharynx.  The Secretary has not issued findings specific 
to the oropharynx or hypopharynx.  The Secretary has issued 
findings which allow presumptions of service connection for 
cancer of the larynx, the portions of the respiratory system 
at and below the level of the larynx, to include the lungs, 
bronchi, larynx, and esophagus.  

However, the Veteran has not been diagnosed with a 
respiratory disorder at or below the level of the larynx.  
Some of the descriptions of the Veteran's disorder on appeal 
have generally identified his disorder as "a head and neck 
carcinoma" (see the private treatment record dated in April 
2006 by Dr. B.A.M.); but a review of the Veteran's private 
treatment records indicate that his diagnosis and treatment 
has clearly been for a tonsil cancer, T1N3MO.  

Although initially described as a head and neck cancer, 
evaluation of biopsies obtained at the time of the Veteran's 
surgical treatment of the tonsil cancer disclosed that the 
nasopharynx was free of cancer, laryngoscopy disclosed no 
tumor in the larynx, and esophagoscopy disclosed no cancer in 
the esophagus.  The treating providers concluded that the 
larynx and trachea were clear of cancer.  

Thus, the general phrase, "head and neck cancer" is not as 
specific as the actual diagnosis assigned in this case.  
Evaluation discloses that the Veteran developed a carcinoma 
of the right tonsil.  Other areas of the head or neck may 
have been included in the evaluation or treatment of the 
Veteran's cancer, including in the effort to assure that 
there was no recurrence of the cancer, but such inclusion in 
evaluation or treatment does not extend the diagnosis of 
carcinoma to any structure beyond the right tonsil.  

In fact, a record of July 2003 from the Vanderbilt clinic 
indicates that there were "no upper airway or lung 
lesions."  Another record of the same month indicated that a 
"laryngoscopy showed no involvement of the trachea."  
Furthermore, in August 2003 another record from the 
Vanderbilt clinic indicates that the Veteran was referred to 
a pulmonologist where he underwent a bronchoscopy and CT scan 
of the chest, which did not show any evidence of a 
respiratory cancer.  Finally, in September 2004 another 
record from the Vanderbilt clinic notes that "the source of 
his cancer was determined to be the tonsil."  

Therefore, the record clearly indicates that the Veteran has 
not been diagnosed with a "respiratory cancer" as defined 
for purposes of the presumptive provisions related to 
exposure to an herbicide agent.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, specifically Agent 
Orange, cannot be applied in this case.  

This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Consequently, the determinative issue is whether these 
disorders are attributable to the Veteran's military service, 
including his presumed exposure to Agent Orange or other 
herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

In the medical records provided, there is no indication of a 
link between the Veteran's service and his squamous cell 
carcinoma of the right tonsil.  In fact, the only medical 
history which is noted by any of his treating physicians in 
regards to his squamous cell carcinoma of the right tonsil is 
his extensive history of tobacco use.  See the various 
private treatment records dated in July 2003, August and 
December 2004, and the VA medical treatment record from July 
2005.  

The Veteran has indicated his belief that his squamous cell 
carcinoma of the right tonsil is due to his service in 
Vietnam.  See the Veteran's claim of December 2004, and 
substantive appeal (VA Form 9) of April 2006.  

An April 2006 letter from B.A.M., MD, states that the Veteran 
has "a head and neck carcinoma and as such should be 
considered for Agent Orange coverage."  However, the medical 
characterization of the Veteran's carcinoma of the tonsil as 
a "head and neck" cancer does not change the availability 
of the presumptions of service connection authorized by 
statute and regulation.  There is no presumption of service 
connection following exposure to an herbicide for a carcinoma 
of the "head" or "neck" unless the cancer is a 
"respiratory cancer" at or below the level of the larynx.  
The tonsils are defined as masses on either side of the 
oropharynx.  Dorland's Illustrated Medical Dictionary 1920 
(30th ed. 2003) (The Board notes that there are several 
locations in the body which include structures which may be 
described as "tonsils," but the medical evidence in this 
case, including the operative report, makes it clear that the 
tonsils located in the oropharynx, on the pharyngeal wall 
opposite the base of the tongue, are the "tonsils" relevant 
to this case).  

For purposes of information only, and without reliance 
thereon, the Board notes that the pharynx is the passage 
between the nares (nose) and the larynx.  Dorland's 
Illustrated Medical Dictionary 1416 (30th ed. 2003).  The 
pharynx is defined as including an upper part, the 
nasopharynx, which includes the back of the mouth, the 
oropharynx, which includes the throat, and the hypopharynx, 
which is the part of the throat just above the larynx.  Id.  

The medical statement of Dr. M, in essences, raises a 
suggestion that exposure to herbicides could result in actual 
causation of a head or neck cancer, but this statement that 
the Veteran therefore "should be considered for Agent Orange 
coverage" is so vague that it can be interpreted, even when 
view in the most favorable light possible, as raising only a 
possibility that the physician who submitted the statement 
believes that Agent Orange exposure may cause head or neck 
cancers of some sort.  This statement does not demonstrate an 
opinion by the physician that exposure to Agent Orange does, 
in fact, cause head and neck cancers, and does not provide an 
opinion that exposure to herbicides caused the Veteran's 
right tonsil carcinoma in this case.  

Interpreting the statement from Dr. M. in the light most 
favorable to the Veteran, Dr. M. is suggesting that VA should 
consider the possibility that exposure to Agent Orange caused 
the Veteran's carcinoma of the right tonsil.  VA has 
considered whether there is evidence of such causation.  
However, Dr. M.'s statement does not provide medical evidence 
or opinion that exposure to herbicides resulted in direct 
causation of the Veteran's right tonsil carcinoma, and does 
not raise an indication that further examination is required 
to determine whether direct causation occurred.

The Veteran is not competent to render a determination as to 
whether a disorder is related to exposure to Agent Orange. 
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In 
particular, there is no evidence that the Veteran has any 
special scientific or medical expertise which renders him 
competent to make such a determination.  

Given the lack of any competent evidence of a connection 
between the Veteran's squamous cell carcinoma of the right 
tonsil and his service in Vietnam, the Board concludes that 
there is no such connection.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

There is no evidence to indicate that the Veteran's squamous 
cell carcinoma of the right tonsil began in service and 
continued to the present.  The Veteran's medical record is 
negative for any complaints or records of squamous cell 
carcinoma of the right tonsil until many years post-service.  
In fact, the first evidence of treatment for his squamous 
cell carcinoma of the right tonsil is from the July 2003, 
over 30 years after the Veteran had been discharged from 
active service.  

The Veteran has not provided, nor has the AOJ obtained, any 
lay or medical evidence that his squamous cell carcinoma of 
the right tonsil began during service.  As such, there is no 
lay or medical evidence to indicate that the Veteran's 
squamous cell carcinoma of the right tonsil began during 
service, or that there was any chronic or continuous right 
tonsil disorder following service.  Therefore, the Board 
concludes that there is no basis for granting the Veteran's 
claim due to continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for squamous cell 
carcinoma of the right tonsil on either a direct or 
presumptive basis, or under any other legal theory for 
service connection.  There is no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The claim must be denied.




ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as a result of exposure to a herbicide 
agent, is denied.



______________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


